t c summary opinion united_states tax_court lawrence m aleamoni and marjorie c aleamoni petitioners v commissioner of internal revenue respondent docket no 10396-15s filed date lawrence m aleamoni and marjorie c aleamoni pro sese derek s pratt for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references as well as all continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number as stated in the notice_of_deficiency the deficiency for does not take into account two specific payments made by petitioners which amounts will be applied upon the final disposition of this case after concessions by petitioners the sole issue for decision is whether petitioners are entitled to deduct on their individual income_tax returns advances made to a so-called c_corporation in which they held a interest continued subchapter references are to the internal_revenue_code in effect for and the three taxable years in issue all rule references are to the tax_court rules_of_practice and procedure petitioners concede all of the adjustments made by respondent in the notice_of_deficiency for each of the years in issue except for the disallowance of the deductions claimed for amounts advanced to their c_corporation background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of arizona at the time that the petition was filed with the court petitioner lawrence m aleamoni holds a ph d and is a professor emeritus in the college of education at the university of arizona ua in tucson with training and knowledge in the fields of psychology mathematics and statistics professor aleamoni is what is known as a psychometrician since professor aleamoni’s main focus in his professional career has been devising measures and appraisal methods in the field of faculty and personnel evaluation and improvement in addition to his teaching research and writing duties at the ua college of education professor aleamoni has served both nationally and internationally as a consultant to numerous other colleges universities corporations organizations and governments in designing and implementing comprehensive faculty and personnel evaluation systems professor aleamoni has also conducted numerous workshops and other programs published extensively and presented many papers in his field of expertise in the mid-1980s and in order to handle his outside consulting and work activities professor aleamoni created comprehensive data evaluation services inc codes inc an arizona corporation at all relevant times professor aleamoni and mrs aleamoni have each owned of the shares of codes inc and their children have owned the remaining also at all relevant times for tax purposes codes inc has been a so-called c or subchapter_c_corporation that reports on a fiscal_year ending june over the years petitioners have advanced sums of money to codes inc which the corporation has reflected on its general ledger as loans from shareholders in the mid-1990s petitioners began to attach a schedule c profit or loss from business to their individual_income_tax_return and on each such schedule c petitioners claimed a deduction for money advanced to codes inc during the calendar_year specifically for and the taxable years in issue petitioners filed form sec_1040 u s individual_income_tax_return and attached to each such return a schedule c petitioners did not report any gross_receipts or sales on any of the schedules c however petitioners did claim thereon a variety of deductions among them the following year deduction personal loan to business personal loan to business personal loan to business amount dollar_figure dollar_figure dollar_figure in each instance personal loan represented the advance of money made by petitioners to codes inc and business represented the corporation codes inc filed forms u s_corporation income_tax return for its fiscal years ended date through on each of its corporate returns codes inc reported gross_receipts or sales claimed various deductions and ultimately reported negative taxable_income the schedules l balance sheets per books of the forms for fye date and fye date reflect loans from shareholders in increasing amounts discussion the court decides the disputed issue in this case on the basis of the preponderance_of_the_evidence and without regard to the burden_of_proof see the record does not include a completed schedule l for the form_1120 for codes inc for its fye date rule a 503_us_79 290_us_111 cf sec_7491 petitioners contend that their advances to codes inc constitute loans to the corporation petitioners further contend that the advances are deductible on their individual income_tax returns on schedules c as business_expenses in contrast respondent contends that the advances are not deductible whether they are characterized as loans or as capital contributions the court agrees with respondent that the advances are not currently deductible regardless of their characterization accordingly as discussed below the court is obliged to sustain respondent’s disallowance of the claimed deductions sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or if the advances were in fact loans then petitioners might be entitled to a bad_debt deduction in the future for any debt that becomes wholly or partially worthless see sec_166 sec_1_166-1 through income_tax regs or if the advances were capital contributions then petitioners might be entitled to a capital_loss deduction in the future if their stock becomes worthless see sec_165 sec_1_165-5 income_tax regs see also sec_1211 and sec_1212 but at trial petitioners made clear that codes inc remains in existence and that they do not regard their advances to codes inc to be bad_debts rather petitioners testified that they expect their advances to be repaid in due course and that over the years some amounts have in fact been repaid from time to time in addition at trial petitioners never intimated that their stock in codes inc is worthless and the record would not support a finding that it is business thus for an advance to be deductible under sec_162 the advance must satisfy several requirements among them that it be an expense that is paid_or_incurred in carrying_on_a_trade_or_business neither sec_162 nor the regulations promulgated thereunder define the term expense other than through exemplification but however challenging it may be to define what an expense is it is possible to say what an expense is not and in the context of the instant case it may be said that an expense is not an investment in other words an advance made by a shareholder to a corporation for_the_use_of the corporation in furtherance of its business is an investment in the corporation whether the advance is in the form of a loan giving rise to an asset--a loan receivable--owned by the shareholder or a capital_contribution giving rise to an increase in the shareholder’s basis in his or her stock in the corporation in either instance the shareholder hopes to profit as an investor through the receipt of interest on the loan or the receipt of dividends on the stock and regardless of the nature of the investment as debt or equity an increase in the value of the stock through the corporation’s becoming a more viable profit-making enterprise petitioners might argue that codes inc is little more than professor aleamoni’s alter ego however as the u s supreme court made clear many decades ago a corporation formed for legitimate business purposes--as codes inc undoubtedly was--and the corporations’s shareholders are separate entities 319_us_436 and the business of the corporation is separate and distinct from the business of its shareholders id pincite 308_us_488 these fundamental principles have been applied by the court even if a corporation is formed to perform personal services rendered by its shareholders and even if the corporation has only one shareholder who exercises total control_over its affairs see dennis katz d d s p c v commissioner tcmemo_2002_118 thus b ecause a corporation’s business is distinct from that of its shareholders officers and employees they may not deduct expenses which promote the business of the corporation russell v commissioner tcmemo_1989_207 tax ct memo lexis at see 308_us_488 it may be that petitioners would have benefited tax-wise if codes inc had been formed as a so-called s or subchapter_s_corporation rather than as a c_corporation see generally sec_1361 et seq bittker eustice federal income_taxation of corporations and shareholders paras dollar_figure et seq 7th ed however it was not and as the caselaw makes clear t ax consequences are determined on the basis of what happened in fact not what might have happened noonan v commissioner tcmemo_1986_449 tax ct memo lexis at aff’d without published opinion 976_f2d_737 9th cir see 417_us_134 w hile a taxpayer is free to organize his affairs as he chooses continued finally at trial petitioners testified that respondent had previously examined their schedules c for at least two prior years and that the deductions claimed for advances to codes inc had been allowed petitioners stated that it was unsettling to be in court now litigating a matter that they thought had been resolved administratively in their favor some time ago although the court can appreciate petitioners’ frustration the u s supreme court has again provided definitive guidance thus in auto club of mich v commissioner 353_us_180 the supreme court held that the commissioner’s failure to challenge a taxpayer’s treatment of an item in an earlier year does not preclude an examination of the correctness of the treatment of that item in a later year because t he doctrine_of equitable_estoppel is not a bar to the correction by the commissioner of a mistake of law indeed the supreme court has held that the commissioner may correct mistakes of law even where a taxpayer may have relied to his detriment on the commissioner’s mistake 381_us_68 see greenfeld v commissioner tcmemo_1966_83 a cquiescence in a taxpayer’s treatment of an item in prior years does not prevent the commissioner from attacking such treatment in later continued nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not years in short in a tax case the doctrine_of estoppel is to be applied against the commissioner with utmost caution and restraint and such situations must necessarily be rare for the policy in favor of an efficient collection of the public revenue outweighs the policy of the estoppel doctrine in its usual and customary context 312_f2d_311 9th cir aff’g in part rev’g in part 32_tc_998 in order to give effect to the court’s disposition of the disputed issue as well as petitioners’ concessions see supra note decision will be entered for respondent see supra p regarding payments to be credited against the deficiency for
